           Case 1:18-cv-02921-JMF Document 578 Filed 02/05/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK, et al.,
                                                     Civ. Action No. 18-2921 (JMF)
             Plaintiffs,
     v.                                              NOTICE OF MOTION OF ALBERT
                                                     FOX CAHN TO WITHDRAW AS
 UNITED STATES DEPARTMENT OF                         ATTORNEY
 COMMERCE, et al.,

             Defendants.



          PLEASE TAKE NOTICE that, upon the accompanying Declaration, Albert Fox Cahn

will move this Court, at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street,

New York, New York, on a day and time to be determined by the Court, pursuant to this Court’s

Local Civil Rule 1.4, for leave to withdraw as counsel for amicus Council on American-Islamic

Relations, New York, Inc. in this action. PLEASE TAKE FURTHER NOTICE that attorneys at

Akin Gump Strauss Hauer & Feld LLP will continue to be counsel of record for amicus Council

on American-Islamic Relations, New York, Inc. in this action.

DATED:           New York, New York,
                 February 5, 2019

                                                Respectfully submitted,

                                                  /s/ Albert Fox Cahn

                                                Albert Fox Cahn (SDNY No. AC3482)
                                                Executive Director
                                                Surveillance Technology Oversight Project, Inc.
                                                80 Dekalb Avenue, #15C
                                                Telephone: 646-665-7599
                                                Albert@stopspying.org
          Case 1:18-cv-02921-JMF Document 578-1 Filed 02/05/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK, et al.,
                                                          Civ. Action No. 18-2921 (JMF)
               Plaintiffs,
     v.                                                   DECLARATION OF ALBERT FOX
                                                          CAHN IN SUPPORT OF HIS TO
 UNITED STATES DEPARTMENT OF                              WITHDRAW AS ATTORNEY
 COMMERCE, et al.,

               Defendants.



          Albert Fox Cahn, pursuant to 28 U.S.C. § 1746, and subject to the penalty of perjury,

declares that the following is true and correct:

          1.       Until recently, I served as the legal director for the Council on American-Islamic

relations, New York, Inc. (CAIR-NY). I am counsel of record in this action.

          2.       Currently, I serve as Executive Director for the Surveillance Technology

Oversight Project, Inc. (STOP), which has no legal relationship with CAIR-NY.

          3.       In my new position, as STOP’s Executive Director, I will be unable to represent

CAIR-NY.

          4.       Robert Hardy Pees, Alice Hsu, and Geoffrey James Derrick of Akin, Gump,

Strauss, Hauer & Feld LLP continue to represent CAIR-NY in this action.




                                                    1
         Case 1:18-cv-02921-JMF Document 578-1 Filed 02/05/19 Page 2 of 2



         5.    Going forward I will have no involvement in this matter. Please terminate me

from the docket sheet as counsel of record in this action.


Dated:         New York, New York
               February 5, 2019

                                                  Respectfully submitted,

                                                     /s/ Albert Fox Cahn

                                                  Albert Fox Cahn (SDNY No. AC3482)
                                                  Executive Director
                                                  Surveillance Technology Oversight Project, Inc.
                                                  80 Dekalb Avenue, #15C
                                                  Telephone: 646-665-7599
                                                  Albert@stopspying.org
cc: All Parties (By ECF)




                                                 2
             Case 1:18-cv-02921-JMF Document 578-2 Filed 02/05/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK, et al.,
                                                        Civ. Action No. 18-2921 (JMF)
                Plaintiffs,
        v.                                              ORDER

 UNITED STATES DEPARTMENT OF
 COMMERCE, et al.,

                Defendants.



             WHEREAS, upon the application of attorney Albert Fox Cahn for leave to

withdraw as the attorney of record in this matter.

             IT IS HEREBY ORDERED that attorney Albert Fox Cahn is granted leave

to withdraw as counsel for amicus Council on American Islamic Relation, New York, Inc.;

             IT IS FURTHER ORDERED that the Clerk of Court shall remove Mr. Cahn from

the list of counsel of record amicus Council on American Islamic Relation, New York, Inc in this

case.


Dated:              New York, New York
                    ___________________, 2018



SO ORDERED:



___________________________________
HON. JESSE M. FURMAN U.S.D.J.




                                                  1
